ORDER
PER CURIAM.
Mary Ellen Long (Wife) appeals from the trial court’s Modification Judgment reducing Terrence R. Long’s (Husband) maintenance obligation.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The judgment is supported by substantial evidence and is not against the weight of the evidence. Holt v. Holt, 633 S.W.2d 171, 173 (Mo.App. E.D.1982). No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished a memorandum for their information only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).